DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 22, 2021.
Currently, claims 1, 12, and 30-35 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Drawings
Applicant’s filing of petition to accept color drawings submitted on November 22, 2021 is acknowledged. The petition is dismissed. See the decision mailed on December 23, 2021.
Accordingly, the drawings filed on November 22, 2021 are objected to thus are not accepted. 

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not pertain to the new rejections necessitated by the claim amendments as set forth hereinbelow.
       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “at least one guide RNA” and at the same time also recite “a first gRNA” and “a second gRNA”. As such, the minimum number of gRNAs is two. Hence, the claims recite conflicting limitations (“at least one” reading on only one gRNA vs. two gRNAs), thereby rendering the metes and bounds unclear.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-31 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Accordingly, claims 30-31 and 33-34 introduce new matter that is not supported by the specification as originally filed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (WO 2015/089465 A1, of record) in view of Cohen et al. (US 2008/0279886 A1, of record), Kinchington et al. (Journal of Virology, 1992, 66:359-366), and Ote et al. (Biochemical Pharmacology, 2010, 80:1973-1980).
Bhatia teaches making vector comprising a Cas9 encoding sequence and two gRNA expression cassettes (“Promoter-gRNA1-terminator” and “Promoter gRNA2-terminator”), wherein the gRNAs are capable of hybridizing to a target a viral genome (e.g., VZV sequence), wherein the target sequence is within the ORF sequence and is flanked by a PAM sequence, wherein the CPISPR/Cas9 complex cleaves the target genome sequence in a host cell infected by the virus. See paragraphs 0122-0125, 0128-0131, 0134-0135, 0240, 0246, 0251, 0272, 0333-0334, and 0346-0348.
Bhatia exemplifies a construct encoding a pair of two gRNA sequences, each targeting different target sequences (see Figure 4F) or each targeting different sites within the same target sequence (see Figure 4G).  

Cohen teaches that both ORF63 and ORF70 copies of varicella zoster virus (VZV) establish latency and deletion of ORF63 and ORF70 genes of VZV impairs the virus’ ability to establish latency. Cohen teaches that “ORF63” in VZV means both copies of ORF63 and ORF70, wherein “ORF70 encodes the same ORF63 gene”. See paragraphs 0039 and 0052.
Kinchington reports “abundance of IE62 in VZV virions” and that IE62 is “a major component in VZV particles.”
Ote teaches that IE4 of VZV is “shown to be essential for VZV replication” and “the role of IE4 as export adaptor” is “indispensable for the VZV infection.” See page 1978.
Ote teaches that an morpholino antisense oligonucleotide targeted to ICP27 of HSV-1, which is homologous to IE4 of VZV, is “shown to inhibit viral replication both in cell cultures and in eyes of mice” thus suggests “the possibility of developing antiherpetic agents targeting IE4”. See page 978 and abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make Bhatia’s construct comprising gRNA1 and gRNA2 targeted to VZV, wherein one gRNA is targeted to ORF63/70 and the other gRNA is targeted to a different site of ORF63/70, IE62 or IE4. One of ordinary skill in the art would have been motivated to do so in order to make a more effective VZV inhibitor composition by targeting more than one art-recognized potential target site of VZV, wherein ORF63/70 of VZV was known to establish latency thus deletion of ORF63/70 was desired in the art as evidenced by Cohen, and wherein each of IE62 and IE4 was known to be necessary in VZV replication as evidenced by Kinchington and Ote thus one of ordinary skill in the art would have reasonably deemed that each of IE62 and IE4 as a desirable target for inhibiting VZV replication. That is, each of the claimed VZV targets, ORF63/70, IE62, and IE4, was predictable, identified targets for inhibiting VZV replication thus making each of 
See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), wherein the court expressed the following: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”
Since including two different gRNA sequences targeted to different sites of the same target or targeted to different targets when making a vector was a known technology as evidenced by Bhatia, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed subject matter.
Note that the intended use recitation of “for eradicating Varicella zoster virus (VZV)” in the preamble is not a claim limitation thus has no patentable weight. See MPEP §2111.02 teaching that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”. 
Accordingly, claims 1, 12, and 30-35 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635